Reasons for Allowance
Claims 1, 10, 13 and 18 include allowable subject matter because prior art could not be found to disclose measuring a load (current draw) of a dryer motor while the fan is rotating in a direction that does not generate air flow and identifying a weight of drying materials disposed in the drum based on such motor load. The closest prior art is found in primary reference Seo which provides for measuring the weight of drying materials disposed in the drum based on the motor load, but not while the fan is rotating in a direction that does not generate airflow, which allows the weight of drying materials housed in the drum to be measured more accurately without the additional resistance caused by air flowing into the drum as noted in applicant’s published paragraphs [0072] and [0102]. Claims 2-9, 11, 12, 14-17, 19 and 20 are allowable as depending from allowable independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762